Citation Nr: 0637491	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  04-42 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico



THE ISSUE

Entitlement to service connection for dementia due to head 
trauma.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty for 
training (ACDUTRA) from February 1975 to August 1975 and on 
active duty from June 1987 to June 1990.  This matter is 
before the Board of Veterans' Appeals (Board) on appeal from 
a February 2004 rating decision of the Albuquerque, New 
Mexico Department of Veterans Affairs (VA) Regional Office 
(RO).  

In written argument submitted May 22, 2006 (see p.2, C) the 
veteran's representative raised an unadjudicated issue.  Such 
matter is referred to the RO for any appropriate action.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action on his part is required.


REMAND

In the written argument of May 2006, the veteran's 
representative notes that the veteran is receiving Social 
Security Administration (SSA) disability benefits, and that 
medical records considered in the adjudication of the SSA 
award have not been associated with the claims file.  The 
representative argues (properly) that such records are 
constructively of record, may contain information pertinent 
to the claim; and VA is obliged to obtain them.  See 
Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).

Furthermore, there is conflicting medical evidence in the 
record as to whether the veteran actually has dementia (and, 
if so, its etiology).  Significantly, some of the medical 
opinions are based on medical history that is inconsistent 
with contemporaneous records (e.g., in one recent report the 
veteran's wife gives a history of the veteran being 
wheelchair-bound since 1991.  Subsequent clinical records 
appear to reflect that the veteran was ambulatory.  Records 
also show that the veteran was observed functioning normally.  
Notably also, the veteran appears to have been tranquilized 
prior to (and thus unresponsive on) some evaluations.  It 
also appears that the record of the treatment the veteran 
received for complaints of dementia is incomplete, with 
unaccounted for gaps in the record.  A complete record is 
necessary for an accurate assessment of the disability at 
issue, and especially its etiology.

Finally, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the U.S. Court of Appeals for Veterans Claims (Court) 
held that notice requirements of the VCAA applied to all 5 
elements of a service connection claim (i.e., to include 
regarding degree of disability and effective date of 
disability).  Here, the veteran has not been provided notice 
regarding the rating of dementia or effective dates of 
awards.  Since the case is being remanded anyway, there is an 
opportunity to correct such deficiency.

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the veteran 
notice regarding the rating of dementia 
and effective date of award in accordance 
with the Court's guidance in 
Dingess/Hartman, supra.

2.  The RO should obtain from SSA copies 
of the medical records considered in their 
determination awarding the veteran SSA 
disability benefits.

3.  The RO should ask the veteran (through 
his wife/representative if need be) to 
identify all sources of treatment he has 
received for dementia, since it was first 
noted.  With the veteran's cooperation (by 
providing any necessary releases; and in 
this regard the veteran should be advised 
of the provisions of 38 C.F.R. § 3.158) 
the RO should secure copies of all 
treatment the veteran has received for 
dementia to the present.  

4.  The RO should then arrange for the 
veteran to be examined by a 
neuropsychiatrist to (a) determine whether 
he actually has dementia, and (b) if so, 
the likely etiology of such disability, 
and specifically whether it is related to 
his head trauma (sustained when his head 
struck the windshield in a motor vehicle 
accident in March 1990) in service.  The 
veteran's claims file must be reviewed by 
the examining physician in conjunction 
with the examination.  If an assessment of 
the disability cannot be properly made in 
a clinic visit setting because the veteran 
has been tranquilized or is unresponsive, 
arrangements should be made for the 
veteran to be hospitalized for a period of 
observation and evaluation so that the 
examination is conducted under 
circumstances more conducive for an 
assessment.  Any indicated tests or 
studies must be completed.  The evaluation 
report must state whether or not the 
veteran has dementia and, if so, whether 
it indeed resulted from traumatic injury 
in service.  The examiner must explain the 
rationale for all opinions given, and in 
doing so must comment on the repeat 
assessments by a VA psychologist and a 
nurse practitioner to the effect that the 
veteran has dementia due to a motor 
vehicle injury in service and on the 
contention by the veteran's representative 
that the veteran's claimed dementia may be 
the result of various medications (See May 
22, 2006 written arguments by the 
veteran's representative).

5.  The RO should then re-adjudicate the 
claim.  If it remains denied, an 
appropriate supplemental statement of the 
case should be issued, and the veteran and 
his representative should have the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review.
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled by the RO in an expeditious manner.  See 38 U.S.C.A.       
§§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


